Citation Nr: 1218801	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-33 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis with history of sprain.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.  

3.  Entitlement to service connection for left hand numbness.  

4.  Entitlement to service connection for pseudofolliculitis barbae.  

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to medication prescribed to treat service-connected disability.  

6.  Entitlement to service connection for patellofemoral syndrome, left knee.  

7.  Entitlement to service connection for a right shoulder disability.  

8.  Entitlement to service connection for a left shoulder disability.  

9.  Entitlement to service connection for gastroesophageal reflux disease.  

10.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard from February 2004 to June 2004 and from October 2004 to November 2005.  He served in the Persian Gulf, was exposed to combat, and is the recipient of among others, the Bronze Star medal.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and October 2009 decisions rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In December 2011, the Veteran testified during a videoconference before the undersigned.  A transcript of the proceeding is of record.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, although the Veteran meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a), the record reveals that he works full-time, has lost minimal time due to his service-connected disabilities, and does not contain sufficient evidence to infer a claim for TDIU.  Should the service-connected disabilities increase in severity, such that they render him unable to maintain substantially gainful employment, he is certainly free to contact the RO for assistance.  

The issues of entitlement to service connection for erectile dysfunction, for a left knee disability and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "e-Folder." 


FINDINGS OF FACT

1.  The service-connected right knee sprain results in some limitation of motion and with subjective reports of pain and swelling, but is not shown to result in flexion limited to 30 degrees, any limitation of extension, recurrent subluxation or lateral instability, or require surgical repair.  

2.  The Veteran has degenerative joint disease of the lumbar spine that results in intermittent pain and some functional loss.  On examination in November 2006 flexion of the lumbar spine was limited to 50 degrees.  

3.  A disability manifested by left hand numbness was incurred during active military service.  

4.  A disability manifested by pseudofolliculitis barbae was incurred during active military service.  

5.  The Veteran has right shoulder pain without any identifiable disability.  

6.  The Veteran has left shoulder pain without any identifiable disability.  

7.  Gastroesophageal reflux disease was not shown during active duty service and current disability manifested by gastroesophageal reflux disease is not etiologically associated with the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent service-connected right knee sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2011).

2.  For the entire appeal period, the criteria for an initial 20 percent disability rating, but not greater, for service-connected degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2011).

3.  The criteria for service connection for a disability manifested by left hand numbness have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


5.  In the absence of a current disability, the criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

6.  In the absence of a current disability, the criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

7.  The criteria for service connection for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 



In the decision herein the Board is granting entitlement to service connection for left hand numbness and pseudofolliculitis barbae, hence, no further discussion of VA's duties to notify or assist is required.  As to the claim for an increased initial ratings for service-connected right knee and lumbar spine disabilities, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment and personnel records are in the file.  The Veteran has identified relevant VA outpatient treatment records and the RO has obtained the records.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  In addition, the Veteran provided testimony during a hearing before the undersigned in December 2011.  During the hearing, the undersigned fully explained the issues, described the bases of the RO's denial of the claims, and suggested the submission of evidence that could help to substantiate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010)(describing the duties of the hearing officer).  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran was provided VA examinations in November 2006 and January 2010.  

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of the examinations reflect that the examiners reviewed the Veteran's complete claims file, to include his service treatment records and past medical history.  They recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate.  As such, the Board finds that VA has fulfilled its duty to notify and assist under the VCAA.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 


With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  

A.  Right Knee

Here, the Veteran's service treatment records document treatment for right knee pain and a right knee strain.  He is service-connected for right knee sprain with an initial evaluation of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5260, effective December 1, 2005, pertaining to limitation of flexion of the leg.  The Veteran contends that he is entitled to an initial rating in excess of 10 percent because he has constant pain and frequent swelling.  (See Transcript at 4-6.)   

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  

Upon a review of the evidence, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his service-connected right knee sprain.  In this regard, such is manifested by subjective complaints of intermittent pain and swelling, with objective evidence of arthritis with flexion to 60 degrees and extension to zero degrees, even in consideration of pain as a result of repetitive motion, flare-ups, and motion against resistance.  

As indicated previously, the Veteran's right knee sprain is evaluated under Diagnostic Code 5260 based on limitation of flexion of the leg.  Such provides for a 10 percent rating where flexion is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.   

At the Veteran's November 2006 VA examination, flexion was limited to 60 degrees.  It was noted that range of motion was limited due to pain but did not result in additional loss in degrees due to pain or a lack of endurance following repetitive use.  There was full extension to 0 degrees.  In addition, there was no evidence of recurrent subluxation or lateral instability.  Even with consideration of the effect of pain, these findings alone do not support the assignment of a compensable rating.  In short, they do not reveal functional loss or limited flexion approximating the criteria for a 10 percent evaluation.  Moreover, they do not reveal limited extension, nor do they show any subluxation or instability.  They do include x-ray evidence of right knee arthritis.  As such, consideration of Diagnostic Code 5003 is in order.  Pursuant to that Diagnostic Code, a 10 percent rating is for assignment where there is x-ray evidence of arthritis but the limitation of motion of the joint is noncompensable.  Hence, the x-ray evidence of arthritis supports the assignment of the initial 10 percent rating but not higher.  

VA outpatient treatment records document treatment for osteoarthritis of the right knee.  They do include objective findings, however, showing a worsening disability picture to support the assignment of a disability rating in excess of 10 percent.  

While the Veteran underwent further VA examination in January 2010, the findings on examination also do not support the assignment of an initial evaluation in excess of 10 percent.  As such time, the Veteran described constant throbbing pain in the right knee and daily flare-ups that lasted 2-3 hours.  He wore a knee brace and took prescribed medicine for pain in his knee and his back.  On physical examination, he could only flex his knee to 35 degrees.  These subjective reports of pain and the limited leg motion could approximate the criteria for a 20 percent disability evaluation under Diagnostic Code 5260.   

The Board finds, however, that the physical examination findings are unreliable and that the Veteran's subjective reports of pain and functional loss are not credible.  Here, the examiner noted that he could not measure loss of joint function due to the Veteran's refusal to flex beyond 35 degrees.  In addition, while the Veteran complained of right knee tenderness, there were no objective findings of joint swelling, crepitus, heat, redness, or patellofemoral pain.  More significantly, the examiner noted that the Veteran appeared to be overemphasizing the disability as evidenced by a normal gait but an inability to flex beyond 35 degrees.  He noted that these findings were inconsistent.  The examiner also observed that the Veteran had no difficulty undressing in preparation for the examination.  The examiner described the knee disability as "mild."  Indeed, the x-ray examination of the knee was interpreted as being normal.  Collectively, these findings call into question the Veteran's credibility and his willingness to cooperate with the examiner so he could obtain accurate findings to rate the disability.  Even though the Board held the record open for 30 days following the December 2011 hearing, the Veteran has not presented any objective medical evidence to the contrary.  Given such, the Board finds that this evidence does not support the claim for a disability evaluation in excess of 10 percent based on limited flexion.  

VA outpatient treatment records describe treatment for knee arthralgia most likely due to bursitis.  They do not include evidence of restricted flexion or extension of the knee.  Rather, a June 2009 VA outpatient treatment record noted full knee motion.  

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the right leg.  As indicated previously, Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  However, the evidence fails to show that the Veteran's right leg extension is limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion, flare-ups, and/or motion against resistance.  

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  However, the evidence fails to demonstrate that the Veteran's right knee disability results in such impairment.   

The record does not reveal that the Veteran has had surgery of the knee; therefore, the Board finds that Diagnostic Code 5259, pertinent to symptomatic removal of semilunar cartilage, is inapplicable.

Additionally, the evidence of record fails to show that the Veteran has dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint as provided by Diagnostic Code 5258.  In this regard, the objective examinations of record have failed to note the dislocation or any other abnormality of the meniscus.  Moreover, as the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5262, or 5263, respectively.

Finally, the Board has considered whether staged ratings under Fenderson, are appropriate for the Veteran's service-connected right knee disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

B.  Low Back 

Service connection for degenerative joint disease of the lumbar spine was granted by way of the June 2007 decision.  Therein, the RO accepted the Veteran's lay statements that he injured his back in service while carrying heavy equipment and riding in cramped vehicles.  The disability is rated as 10 percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Here, the Veteran alleges that he has radiating back pain and spasms.  (See Transcript at 7-9.)  

Disabilities of the spine, such as degenerative disease of the lumbar spine (Diagnostic Code 5242), for example, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The formula for rating intervertebral disc syndrome based upon incapacitating episodes provides for a 10 percent evaluation was for assignment with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months; a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.  

Here, on VA examination in November 2006, there was paraspinal tenderness of the thoracolumbar spine.   His gait was slow and guarded.  He could perform flexion from 0 to 50 degrees with limitation due to severe pain, extension was from 0 to 25 degrees, left lateral flexion was 0 to 20 degrees and right lateral flexion was from 0 to 30 degrees.  Bilateral lateral rotation was from 0 to 30 degrees.  He was unable to demonstrate repetitive use due to moderate to severe pain.  Other than carpal tunnel syndrome, there were no neurological findings.  An x-ray revealed degenerative joint disease.  These findings support the assignment of a 20 percent disability rating.  The rating criteria provide for a 20 percent evaluation when flexion ranges from 30 to 60 degrees.  Here, the Veteran could only flex the back to 50 degrees and did so with severe pain.  Thus, the findings meet the criteria for a 20 percent rating.  

While the findings on examination support the assignment of an initial 20 percent disability rating, they do not include evidence of the criteria necessary for an evaluation in excess of 20 percent.  For instance, there is no evidence showing forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Moreover, the record does not include evidence of incapacitating episodes having a total duration of at least four weeks, but less than six weeks during any twelve month period.  


In addition, while there were reports of some radiating pain during examination in November 2006, the neurological examination was negative.  Hence, the evidence does not support the assignment of a separate compensable rating for any associated neurologic symptoms.  See 38 C.F.R. § 4.124.  

During the VA examination in January 2010, the Veteran described intermittent sharp constant and aching pains in his lower back that radiates to both hips.  On physical examination, he could flex his back to 70 degrees, perform extension, right lateral bending and left lateral bending each to 20 degrees.  He performed right lateral rotation to 35 degrees and left lateral rotation to 38 degrees.  As to any neurologic condition, while there was absent ankle jerks and straight leg test was positive at 50 degrees, x-rays of the lumbosacral spine were normal.  No diagnosis of any related neurologic disability was rendered.  Furthermore, the examiner noted that the Veteran was able to bend 90 degrees without difficulty while putting on his socks.  Based on the examiner's findings that the Veteran was overemphasizing his disability, he described the low back condition as mild.  

These findings only support the evaluation of a 10 percent rating for low back condition based on the limitation of flexion.  Here, unlike the November 2006 VA examination flexion was not limited between 30 and 60 degrees.  In addition, there was some evidence to suggest that the Veteran was exaggerating his symptoms.  Nevertheless, the VA outpatient treatment records for this period show treatment of the low back condition with pain killers and muscle relaxers.  Hence, there is evidence that the painful condition results in some functional loss.  Given the evidence of painful motion resulting in functional loss, the Board finds that the disability more nearly approximates the criteria for a 20 percent rating.  

Thus, in summary, the Board finds that since the effective date for the grant of service connection, the disability more nearly approximates the criteria for a 20 percent rating but not greater.  Hence, to this extent, the appeal is granted.  


C.  Extra-Schedular Consideration

Finally, the rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

As noted above, the Veteran's right knee and low back are contemplated by the pertinent rating criteria.  The rating criteria reasonably describe the disabilities.  In addition, it is not shown that that the disabilities cause marked interference with employment, nor are the disabilities shown to result in hospitalizations.  Hence, referral for consideration of extraschedular ratings is, therefore, not warranted.  

III.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For certain chronic disorders, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  


A.  Left Hand Numbness

In a November 2005 treatment record, the Veteran reported right hand intermittent tingling.  No diagnosis was rendered as the Veteran denied medical treatment and wanted to use the VA hospital for treatment.  

Upon establishing VA treatment in March 2006, the Veteran reported having a tingling sensation in both hands for 7 months.   

On VA examination in November 2006, the Veteran again described a history of bilateral hand numbness since serving in Iraq.  He supplied an August 2006 EMG report which revealed a diagnosis of carpal tunnel syndrome and peripheral neuropathy.  Following a physical examination, the diagnoses were carpal tunnel syndrome and peripheral neuropathy of the wrists bilaterally.  

During the hearing before the undersigned, the Veteran reported that he had symptoms of bilateral hand numbing while serving on active duty and that he had the same symptoms today.  

The Board has reviewed the evidence and finds that it is in equipoise with respect to the question of the etiology of left hand numbness manifested by current carpal tunnel syndrome and peripheral neuropathy.  In short, while the service records only document reports of right hand numbness, the Veteran testimony that he had bilateral hand numbness is credible.  The Veteran is certainly competent to discuss numbness in the hands.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  When considering such lay evidence, the Board should determine, on a case-to-case basis, whether the veteran's particular disability is the type of disability for which lay evidence is competent.  See Jandreau v. Nicholson, 492 F.3d at 1376-77 (cited in Robinson v. Shinseki, 312 Fed.Appx. 336, 339 (Fed.Cir.2009) (remanding the matter for consideration of the appellant's lay evidence, which requires a "two-step analysis" that begins with an evaluation of whether the veteran's disability is the type of injury for which lay evidence is competent)).  

In addition, the VA treatment obtained shortly after discharge reveals his reports of bilateral hand numbness.  This contemporaneous medical evidence is consistent with current reports regarding continuity of symptoms and tends to support his assertions today.  Finally, the Veteran has provided credible testimony with regard to the etiology of the current disability.  This is a case where lay evidence is competent and sufficient to establish symptoms in service, continuity of symptomatology and etiological relationship to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board acknowledges that the service treatment records do not document treatment for left hand numbness.  They do, however, document right hand numbness, and given the Veteran's combat service, it is certainly possible that he did not report the symptoms when manifested due to the heavy demands of service.  38 U.S.C.A. § 1154(b).  The Board also finds the evidence of a bilateral hand numbness condition shortly following service discharge, without evidence that such is due to some intervening event or cause, supports the claim that the condition is of a service origin.  

As such, because the evidence is essentially in equipoise, the benefit-of-the-doubt rule is for application and the claim must be granted.  

B.  Pseudofolliculitis Barbae

The Veteran reports that he was not diagnosed with pseudofolliculitis barbae until 2007 or 2008.  (T. at 15.)  He reports, however, that he got a shaving profile while in service and was instructed to keep his beard at an eighth of an inch while at Fort Leonard Wood.  He stated that he first experienced skin problems while in the military.  

Here, the Veteran has a current diagnosis of moderate pseudofolliculitis.  The VA examiner in November 2006 opined that it was consistent with that experienced by the Veteran in 2004.  

Here, the Board has reviewed the record and finds no notations of pseudofolliculitis barbae in service.  The Board notes, however, that the Veteran's service treatment records associated with his claims file are not particularly clear.  Additionally, like the claim for numbness of the hand, the Veteran is certainly competent to describe a skin condition on his face.  He is also able to testify as to continuity of symptoms.  While he may not have the medical expertise to diagnose pseudofolliculitis barbae, the VA examiner in November 2006 did diagnose the condition and critically links it to the Veteran's service.  

Given such, the Board finds that the criteria for service connection have been met and the claim must be granted.  

C.  Right and Left Shoulder Disability

The Board has reviewed the evidence but finds that the preponderance of the evidence is against the claims for entitlement to service connection for either a right or left shoulder disability.  In sum, the evidence shows that the Veteran has shoulder pain but does not show a current right or left shoulder disability.  

In this regard, during the hearing before the undersigned, the Veteran did not attribute any current bilateral shoulder condition to an injury in service.  Rather, he reported that he had shoulder pain in service.  

The Veteran's service treatment records do not document treatment for a bilateral shoulder condition.  The evidence does reveal that immediately upon entering treatment in VA in March 2006, the Veteran reported a history of pain in both shoulders for about 7 months.  The assessment on examination in November 2006 was bilateral shoulder strain.  Later VA records in August 2007 and June 2009, however, only describe the condition as bilateral shoulder pain.  


The undersigned explained to the Veteran during the hearing that pain alone does not constitute a disability for which VA compensation benefits are payable.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board further explained that a threshold requirement for the granting of service connection is evidence of a current disability, and that in the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there is no medical evidence of any underlying pathology or diagnosed malady accounting for the Veteran's reported bilateral shoulder pain, so there is no diagnosed disability to sustain a valid claim for service connection affecting the shoulder.  The Board held the record open for 30 days so the Veteran could submit evidence of a current bilateral shoulder disability.  He did not do so.  Given such, the Board has no choice but to deny the claim.  

D.  Gastroesophageal reflux disease

The Board has reviewed the evidence but finds that the preponderance of the evidence is against the claims for gastroesophageal reflux disease.  Here, while the record reveals a current diagnosis of gastroesophageal reflux disease, gastroesophageal reflux disease or symptoms of gastroesophageal reflux disease were not shown during service and the Veteran's reports as to the onset and etiology of the disorder are not credible.  

For instance, during the hearing before the undersigned, the Veteran reported that he first experienced indigestion and acid reflux toward the end of his second period of active duty.  (Transcript at 25.)  His statements, however, are directly contradicted by his own contemporaneous assessment of his health at the conclusion of his second period of active duty.  Specifically, in a post-deployment health questionnaire filled out in November 2005, the Veteran specifically denied symptoms including diarrhea, frequent indigestion, and vomiting.  Moreover, a medical assessment in November 2005 did not include any reports of gastroesophageal reflux disease symptoms of clinical findings of gastroesophageal reflux disease.  Given the Veteran's contradictory reports, the Board finds that his testimony on this claim is not credible and is not afforded any probative weight.  

The remainder of the evidence of record does reveal current diagnosis of gastroesophageal reflux disease but does not indicate that it is of a service origin.  For instance, upon establishing care with VA in March 2006, the Veteran reported that he had to sit up straight in bed at night because he had a burning sensation in his throat and a bad taste in the mouth.  The assessment was gastroesophageal reflux disease.  

During the VA examination in November 2006, no gastroesophageal reflux disease was found; however, the examiner noted that he was on prescribed medication for gastroesophageal reflux disease.  The examiner also noted the Veteran's reports of burning in the throat while in Iraq and current difficulty with reflux.  No opinion was rendered as to the etiology of the condition.  

In addition, gastroesophageal reflux disease is not a disease subject to presumptive service connection if manifest during the first post-service year.  38 C.F.R. §§ 3.307, 3.309.  While the regulation does permit presumptive service connection for gastric ulcers, there is no claim or evidence of such in the record.  

Accordingly, the claim must be denied.  











								[Continued on Next Page]

ORDER

An initial evaluation in excess of 10 percent for service-connected right knee sprain is denied.  

An initial 20 percent evaluation for degenerative joint disease of the lumbar spine is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to service connection for a disability manifested by left hand numbness is granted.  

Entitlement to service connection for pseudofolliculitis barbae is granted. 

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for a left shoulder disability is denied.   

Entitlement to service connection for gastroesophageal reflux disease is denied.  


REMAND

The Board finds that additional development is required prior to the Board's consideration of the claims for entitlement to service connection for erectile dysfunction, a left knee disability, and for hypertension.   

As regards the claim for service connection for erectile dysfunction, the Veteran alleges that such is caused by medication used to treat service-connected PTSD.  In this respect, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  He reports that his VA psychologist told him that there was an etiological relationship.  (See Transcript at 15.)  The supplied VA outpatient treatment records document recent treatment for erectile dysfunction but do not contain evidence as to its etiology, to include its relationship, if any, to drugs used to treat PTSD.  They do show treatment with Zoloft, Sertraline, and Trazadone.  Since the Board is precluded from exercising independent medical judgment, this matter must be remanded for a medical opinion, and if necessary, a medical examination.  

As regards the claim for a left knee disability, the Veteran attributes such to carrying heavy equipment and riding in cramped vehicles during active service.   In addition, during the hearing before the undersigned, he reported that he was involved in two motor vehicles accidents while serving in Kuwait.  He stated that the first occurred in 2005.  He stated that he was treated with Motrin for pain and inflammation.  (Transcript at 17.)  The second injury occurred during a mission in Kuwait but he did not receive any treatment in the field.  He alleges that he had pain and inflammation in service and continues to have similar symptoms today.  (T. at 18.)  

Here, evidence of motor vehicle accidents and any required medical treatment is not associated with the claims file.  However, in cases involving combat, the Board is precluded from drawing an inference from silence in the service medical records.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  There is a Report of Medical History dated in August 2004 which notes the Veteran's complaints of knee pains due to running on pavement.  While the Veteran underwent a VA examination in November 2006, an x-ray of the left knee was normal.  However, there were physical examination findings including tenderness and some limitation of motion.  A diagnosis of patellofemoral syndrome of the left knee was rendered.  The examiner, however, did not render an opinion linking any current left knee condition to the Veteran's military service.  Accordingly, as a medical opinion is required to resolve this matter, the claim must be remanded for additional development

As regards the claim for hypertension, the Veteran states that he was initially diagnosed with hypertension while serving at Fort Benning.  (Transcript at 23.)  He attributes his currently diagnosed hypertension to service.  The Board has reviewed the evidence of record but can find no record showing treatment for hypertension in service.  Rather, isolated blood pressure reading did not show hypertension.  For instance, a Report of Medical History dated in August 2004 included a blood pressure reading of 144/66.  In addition, they do not include reports of symptoms of hypertension.  Upon return from Iraq in November 2005, he denied symptoms such as dizziness.  

Nevertheless, even though hypertension was not shown during service, the Veteran may still present evidence showing that a current disability is due to such service.  Here, the record reveals diagnoses of hypertension within a short period following discharge from service.  For instance, in July 2006, his blood pressure was noted to be elevated.  He was later diagnosed with hypertension.  Given the Veteran's lay testimony regarding the incurrence of hypertension coupled with the fact that hypertension was diagnosed shortly following service discharge, the Board finds that a VA examination is required to help resolve the medical question concerning the relationship between hypertension and service.  As such, remand of this matter is required and the development requested herein may assist the Veteran in substantiating his claim.   

While these matters are in remand status, the RO/AMC must acquire any VA outpatient treatment records created since June 2011.  

Accordingly, these matters are REMANDED for the following action:

1.  Obtain the Veteran's VA outpatient treatment records created since June 2011 from the Montgomery, Alabama VA Medical Center.  

2.  Thereafter, obtain an opinion from a VA physician with appropriate expertise to determine the nature and etiology of any erectile dysfunction disorder.  The claims folder must be made available to the examiner for proper review of the medical history.  All indicated studies, tests and evaluations deemed necessary should be performed.  


With respect to any erectile dysfunction disorder identified:

Is it at least as likely as not that erectile dysfunction is caused by prescribed medication used to treat service-connected PTSD?  Why or why not?  

Is it at least as likely as not that erectile dysfunction is aggravated by prescribed medication used to treat service-connected PTSD?  Why or why not?  

Is it at least as likely as not that erectile dysfunction is otherwise etiologically related to the Veteran's periods of service?  Why or why not?     

3.  Thereafter, schedule the Veteran for a VA examination to obtain findings as to the current nature and etiology of the left knee disability.  The claims folder must be made available to the examiner for proper review of the medical history.  All indicated studies, tests and evaluations deemed necessary should be performed.  

Following a physical examination, the examiner must render an opinion as to whether any current left knee disability is at least as likely as not related to the Veteran's active military service.  

In rendering the opinion, the examiner is instructed to acknowledge that the Veteran served in combat and his accounts as to injuries incurred in combat, even in the absence of official notation in the service treatment records, are to be accepted as credible.  


4.  Thereafter, obtain an opinion from a VA physician with appropriate expertise to determine the nature and etiology of hypertension.  The claims folder must be made available to the examiner for proper review of the medical history.  All indicated studies, tests and evaluations deemed necessary should be performed.   

Given the fact that hypertension was first diagnosed within a year following service discharge, is it at least as likely as not related to the Veteran's periods of active service?  Why or why not?   

5.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of this decision and any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


